                  Case 19-01302-MAM         Doc 10   Filed 09/09/19   Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                      Case No. 18-16248-BKC-MAM
                                                            Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                        /

ROBERT C. FURR, not individually but                        ADV. NO. 19-01302-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

         Plaintiff,
v.

OCEAN REEF CLUB, INC.

         Defendant.
                                        /

               PLAINTIFF’S VERIFIED MOTION FOR CLERK’S ENTRY OF
               DEFAULT AGAINST DEFENDANT OCEAN REEF CLUB, INC.

         Plaintiff, Robert C. Furr (“Plaintiff” or the “Trustee”), as Chapter 7 Trustee for the

Debtor, Chance and Anthem, LLC (the “Debtor”) (collectively, the “Debtors”), by and through

undersigned counsel, pursuant to Fed. R. Civ. P. 55(a), as made applicable to this proceeding by

Fed. R. Bankr. P. 7055, and Local Rule 7055-1, hereby files this Verified Motion for Clerk’s

Entry of a Default against Defendant Ocean Reef Club, Inc. (the “Defendant”), and in support

thereof states:

         1.       On August 06, 2019, Plaintiff commenced this adversary proceeding against

the Defendant [ECF No. 01].

         2.       On August 09, 2019, Plaintiff served the Summons, Adversary Complaint, and

Order Setting Filing and Disclosure Requirements for Pretrial and Trial upon the Defendant at
                Case 19-01302-MAM         Doc 10    Filed 09/09/19      Page 2 of 4



the addresses indicated on the Certificate of Service, via Regular First Class U.S. Mail, Postage

Fully Prepaid, pursuant to Fed. R. Bankr. P. 7004. [ECF No. 04].

          3.     Pursuant to Fed. R. Bankr. P. 7012, Defendant’s response or answer to the

Trustee’s Complaint was due on or before September 06, 2019. As of the date of this Motion,

the Defendant has not served or filed a response or answer to Plaintiff’s Complaint as required

by law.

          4.     Court papers seeking an extension of time for Defendant to respond the Adversary

Complaint have been filed in this adversary proceeding by Jeffrey Siskind. Mr. Siskind is

neither purporting to act as counsel to Defendant, nor is he a party to this adversary proceeding.

          5.     Based upon the foregoing, Plaintiff respectfully requests that the Clerk enter a

default against Defendant for failing to file an answer or response to Plaintiff’s Complaint.

          WHEREFORE, Plaintiff respectfully requests the Court grant the relief requested herein,

and for such other and further relief as the Court deems just and proper.



                    [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                    -2-
Case 19-01302-MAM   Doc 10   Filed 09/09/19   Page 3 of 4
              Case 19-01302-MAM          Doc 10    Filed 09/09/19     Page 4 of 4



                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing was

electronically served upon all parties in interest registered to receive electronic notice on this

matter via the Court’s Case Management/Electronic Case Filing System (which is incorporated

herein by reference) on September 9, 2019 and via U.S. Mail as reflected on the Service List

below on September 10, 2019.


                                             By:/s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.



                                        SERVICE LIST

Served Via U.S. Mail

OCEAN REEF CLUB, INC.
C/O ROBERT MANZO, CHAIRMAN
35 OCEAN REEF DRIVE, SUITE 200
KEY LARGO, FL 33037

OCEAN REEF CLUB, INC.
C/O ROBERT A. BOGDAN, SECRETARY AND REGISTERED AGENT
35 OCEAN REEF DRIVE, STE 200 EO
KEY LARGO, FL 33037




                                                   -4-
